United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-1784
                                     ___________

Chicago Avenue Partners, Ltd.,            *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
       v.                                 * District Court for the
                                          * District of Minnesota.
Broan-Nutone, LLC,                        *
                                          *
             Appellee.                    *
                                     ___________

                               Submitted: December 14, 2007
                                  Filed: April 7, 2008
                                   ___________

Before RILEY, COLLOTON, and BENTON, Circuit Judges.
                            ___________

RILEY, Circuit Judge.

      The facts of this case are virtually identical to those outlined in Integrity
Floorcovering, Inc. v. Broan-Nutone, LLC, No. 07-1824.1 We incorporate by

      1
        Unlike Integrity Floorcovering, Inc., Chicago Avenue Partners, Ltd. contended
the bathroom fan at issue was not hard-wired into the building structure, but utilized
a plug. This difference does not alter the conclusions reached here. Whether
considered fully hard-wired or not, the fan required installation significantly beyond
plugging the unit into an outlet. The fan required ventilation directly to the outside
air, not into walls or ceiling space. The fan was to be fastened by nails into a stud or
joist, with a duct run to a hole in the roof or wall. Assembly required the services of
someone “. . . familiar with methods of installing electrical wiring . . . [or] a qualified
reference our opinion in No. 07-1824 and, for the reasons outlined there, affirm the
judgment of the district court.
                       ______________________________




electrician.” The fan had to be connected to the building’s power supply by bringing
the power cable to the fan, and also utilizing a ground wire and grounding clip.


                                        -2-